Exhibit 10(a)

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated
October 17, 2011 is made by and between ENERGY FUTURE HOLDINGS CORP. (the
“Company”) and JOHN YOUNG (“Executive”) (individually, each a “Party” and
collectively, the “Parties”).

WITNESSETH

WHEREAS, the Parties previously entered into an employment agreement dated
January 6, 2008 and effective January 31, 2008 (“Original Effective Date”); and

WHEREAS, the Parties desire to amend and restate the employment agreement, in
each case on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
this Agreement and Executive’s employment hereunder shall be effective as of
July 1, 2011 (“Effective Date”) and shall end as of 11:59:59 P.M. on June 30,
2015 (the “Initial Term”). Subject to the provisions of Section 7 of this
Agreement, this Agreement shall automatically renew for an additional one
(1) year period commencing immediately following the last day of the Initial
Term and each one (1) year period thereafter (each, a “Renewal Term”), unless,
the Company or Executive provides the other Party written notice of non-renewal
at least sixty (60) days prior to the end of the applicable term. The period
during which Executive is employed by the Company hereunder is hereinafter
referred to as the “Employment Term.”

2. Position and Duties.

(a) During the Employment Term, Executive shall serve as Chief Executive Officer
(“CEO”) of the Company. Executive shall also serve as a member of the board of
directors of the Company (as used herein, the term “Board” shall mean the board
of directors of the Company or a committee designated by such board), without
additional compensation. In such position, Executive shall have such duties,
authority and responsibilities as shall be determined from time to time by the
Board, which duties, authority and responsibilities shall be customary for
Executive’s position in a business of similar size, type and nature to that of
the Company. Executive shall be the senior most executive officer of the Company
and shall report to the Board with respect to his responsibilities to the
Company.

(b) During the Employment Term, Executive will devote Executive’s full business
time and best efforts to performance of the duties described in Section 2(a) and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere, directly or indirectly, with
performance of Executive’s duties; provided, however, that nothing herein shall
preclude Executive from participating in civic and charitable activities and
boards and from serving on the outside board of directors of one other

 

1



--------------------------------------------------------------------------------

company and, subject to the prior approval of the Board which approval shall not
be unreasonably withheld, from accepting appointment to or continuing to serve
on such additional boards of directors or trustees of any other business or
corporation; provided, further, that, in each case, such activities do not
conflict or interfere with the performance of Executive’s duties hereunder or
conflict with Section 8.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary of $1,200,000 annually, payable in regular installments in
accordance with the Company’s usual payment practices. Executive may be entitled
to increases in his base salary in the sole discretion of the Board, which shall
make such determinations following its annual review process for executives.
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”

4. Annual Bonus. With respect to each fiscal year during the Employment Term,
Executive shall have the opportunity to earn an annual bonus award (the “Annual
Bonus”) pursuant to the terms and conditions of the EFH Executive Annual
Incentive Plan (“AIP”) of 100% of Base Salary (“Target Award”). The amount of
the Annual Bonus shall be based upon the achievement of annual business
performance targets and Executive’s individual performance, both as approved by
the Board; provided, however, if the Company and/or Executive achieve superior
performance targets as established by the Board, then Executive shall be
eligible to receive a bonus award constituting 200% of his Target Award. Each
Annual Bonus, if any, shall be paid to Executive within two and one-half
(2 1/2) months after the end of the applicable fiscal year.

5. Employee Benefits; Perquisites; Fringe Benefits.

(a) Welfare, Savings and Retirement Benefits. During the Employment Term,
Executive shall be entitled to participate in the Company’s group health, life,
disability, and all tax qualified and nonqualified benefit plans, as in effect
from time to time (collectively “Employee Benefits”), on a basis which is no
less favorable than is offered to other members of the Strategy and Policy
Committee, to the extent consistent with applicable law and the terms of the
applicable plans.

(b) Fringe Benefits; Perquisites. During the Employment Term, Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company (including, without limitation, the Company’s payment on behalf of
Executive of monthly dues of a country club selected by Executive) to the extent
the Company provides similar benefits or perquisites (or both) to other members
of the Strategy and Policy Committee and Executive is otherwise eligible to
participate.

(c) At the beginning of each calendar year during the Employment Term, Executive
shall be entitled to the greater of: five (5) weeks of paid vacation, or the
maximum number of days Executive is entitled to under the Company’s vacation or
paid time off policy, as applicable. Executive shall be entitled to carry over
up to five (5) days of unused vacation from one calendar year to the next;
provided that, any carryover vacation days not used in the next calendar year
shall be forfeited. Executive shall also be entitled to paid sick leave benefits
in accordance with those provided to other similarly situated executives during
the Employment Term.

 

2



--------------------------------------------------------------------------------

(d) Executive shall be entitled to the additional benefits and compensation set
forth in Exhibits I and II attached hereto, subject to the terms and conditions
thereof.

6. Business Expenses. Subject to the Company’s standard policies and procedures
with respect to expense reimbursement, the Company shall reimburse Executive
for, or pay on behalf of Executive, reasonable and appropriate expenses incurred
by Executive for business related purposes, provided claims for reimbursement
are submitted timely and with appropriate supporting documentation.

7. Termination. Executive’s employment hereunder may be terminated by either the
Company or Executive at any time and for any reason; provided that, unless
otherwise provided herein, either Party will be required to give the other Party
at least sixty (60) days advance written notice of termination of Executive’s
employment. Notwithstanding the foregoing, the Company may, in lieu of providing
sixty (60) days advance written notice of termination, immediately terminate
Executive’s employment for Cause; provided, that, the Company provides Executive
with the compensation and benefits then in effect at the time of such
termination to which Executive would have been entitled had he continued
employment with the Company for such sixty (60) day period. The provisions of
this Section 7 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its Affiliates (as defined in Section 8(c)
below).

(a) By the Company for Cause or by Executive Due to Voluntary Resignation
without Good Reason.

(i) Executive’s employment may be terminated by the Company for Cause (as
defined below) or by Executive’s voluntary resignation without Good Reason (as
defined below) and, in either case, Executive shall be entitled to receive:

(A) within six (6) calendar days following the date of termination, accrued, but
unpaid Base Salary and unused vacation, earned through the date of termination;

(B) in accordance with Section 4 (except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement with the
Company), any accrued but unpaid Annual Bonus earned for any previously
completed fiscal year;

(C) within sixty (60) days of Executive’s claim for reimbursement, payment for
any unreimbursed business expenses properly incurred by Executive in accordance
with the Company’s policies prior to the date of Executive’s termination;
provided that claims for reimbursement are accompanied by appropriate supporting
documentation and are submitted to the Company within ninety (90) days following
the date of Executive’s termination of employment;

 

3



--------------------------------------------------------------------------------

(D) Employee Benefits and equity compensation, if any, as to which Executive may
be entitled under the employee benefit plans of the Company and its Affiliates
or any agreement between the Company (and/or its Affiliates) and Executive; and

(E) any amounts payable or that may become payable pursuant to Section 7(g)
and/or Section 9(g) (the amounts described in clauses (A) through (E) hereof
being referred to as the “Accrued Rights”).

Following termination of Executive’s employment by the Company for Cause or
voluntary resignation by Executive without Good Reason, except as set forth in
this Section 7(a)(i) and for any rights to indemnification and claims for
liability insurance coverage under officer and director policies, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

(ii) For purposes of this Agreement, the terms:

(A) “Cause” shall mean (i) if, in carrying out his duties to the Company,
Executive engages in conduct that constitutes (a) a material breach of his
fiduciary duty to the Company or its shareholders (including, without
limitation, a material breach or attempted breach of the provisions under
Section 8), (b) gross neglect, or (c) gross misconduct resulting in material
economic harm to the Company; provided that any such conduct described in (a),
(b) or (c) is not cured within ten (10) business days after Executive receives
from the Company written notice thereof; or (ii) Executive’s conviction of, or
entry of a plea of guilty or nolo contendere for, a felony or other crime
involving moral turpitude.

(B) “Good Reason” shall mean, provided that Executive has not previously given
the Company his written consent, (i) a reduction in Executive’s Base Salary or
Executive’s annual incentive compensation opportunity (other than a general
reduction in base salary or annual incentive compensation opportunities that
affects all salaried employees of the Company proportionately); (ii) a transfer
of Executive’s primary workplace by more than fifty (50) miles from the
workplace on the Effective Date; (iii) a substantial adverse change in
Executive’s title, duties or responsibilities; (iv) any material breach of this
Agreement; or (v) an adverse change in Executive’s reporting responsibilities
pursuant to the terms of this Agreement; provided, however, that any isolated,
insubstantial and inadvertent failure by the Company that is not in bad faith
and is cured within ten (10) business days after Executive gives the Company
written notice of any such event set forth above, shall not constitute Good
Reason.

(b) Disability or Death.

(i) Executive’s employment shall terminate upon Executive’s death and may be
terminated by the Company if Executive has a Disability (as defined below) and,
in either case, Executive or Executive’s estate (as the case may be) shall be
entitled to receive:

(A) the Accrued Rights;

(B) a portion of the Target Award that Executive would have been entitled to
receive pursuant to Section 4 hereof for the fiscal year of termination, such
portion to be determined by multiplying the Target Award by a fraction, the
numerator of which

 

4



--------------------------------------------------------------------------------

is the number of days during which Executive was employed by the Company in the
fiscal year of Executive’s termination, and the denominator of which is 365 (the
“Pro-Rata Bonus”), with such Pro-Rata Bonus payable to Executive pursuant to
Section 4 as if Executive’s employment had not terminated; and

(C) any additional benefits and compensation set forth in Exhibits I and II
attached hereto, subject to the terms and conditions thereof.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(i) and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(ii) “Disability” shall mean Executive’s physical or mental incapacitation and
consequent inability, with reasonable accommodation, for a period of six
consecutive months to perform Executive’s duties; provided, however, in the
event the Company temporarily replaces Executive, or transfers Executive’s
duties or responsibilities to another individual, on account of Executive’s
inability to perform such duties due to a mental or physical incapacity which
is, or is reasonably expected to become, a long-term disability, then
Executive’s employment shall not be deemed terminated by the Company and
Executive shall not be able to resign with Good Reason. Any question as to the
existence of a Disability as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree on a qualified independent physician, each shall appoint a physician and
those two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of the Agreement and
any other agreement with Executive that incorporates this definition of
Disability.

(c) By the Company Without Cause; Resignation by Executive for Good Reason.
Executive’s employment hereunder may be terminated by the Company without Cause
(other than by reason of death or Disability) or upon Executive’s resignation
for Good Reason and, in either case (except as otherwise provided in
Section 7(e)), Executive shall be entitled to receive:

(i) the Accrued Rights;

(ii) provided Executive (x) does not violate the restrictions set forth in
Section 8 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against the Company and its Affiliates (excluding
claims for indemnification, claims for coverage under officer and director
policies, and claims as a stockholder of the Company):

(A) a lump sum payment equal to: (I) three (3) times Executive’s Base Salary,
and (II) the Pro-Rata Bonus, payable as soon as practicable but no later than
the earlier of: (a) March 15 following the calendar year in which termination
occurs or (b) ninety (90) days following termination; and

 

5



--------------------------------------------------------------------------------

(B) Executive, his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans on the same terms and
conditions as active employees of the Company until the earlier of (x) thirty
(30) months from the date of termination of Executive’s employment (the
“Severance Period”), to the extent that Executive was eligible to participate in
such plans immediately prior to the date of termination, or (y) until Executive
is, or becomes, eligible for comparable coverage (determined on a coverage by
coverage and benefit by benefit basis) under the group health plans of a
subsequent employer. If Executive continues to receive benefits pursuant to this
Section 7(c)(ii)(B) when, in the absence of the benefits provided in this
Section 7(c)(ii)(B), Executive would not be entitled to continuation coverage
under Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”), Executive shall receive reimbursement for all medical expenses no later
than the end of the calendar year immediately following the calendar year in
which the applicable expenses were incurred. The health care continuation
coverage period under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), Code Section 4980B, or any replacement or successor
provision of United States tax law, shall run concurrently with the Severance
Period; and

(iii) any additional benefits and compensation set forth in Exhibits I and II
attached hereto, subject to the terms and conditions thereof.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or upon Executive’s
resignation for Good Reason, except as set forth in this Section 7(c) or
otherwise provided in Section 7(e) and for any rights to indemnification and
claims for liability insurance coverage under officer and director policies,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(d) Expiration of Employment Term.

(i) In the event Executive elects not to extend the Employment Term pursuant to
Section 1 and Executive’s employment has not been earlier terminated pursuant to
Sections 7(a), (b), (c), or (e), the Employment Term shall expire and
Executive’s employment hereunder shall terminate as of the end of the day
immediately preceding the commencement of a subsequent Renewal Term, and
Executive shall be entitled to receive the Accrued Rights. Except as set forth
in this Section 7(d)(i) and for any rights to indemnification and claims for
liability insurance coverage under officer and director policies, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

(ii) In the event the Company elects not to extend the Employment Term pursuant
to Section 1 and Executive’s employment has not been earlier terminated pursuant
to Sections 7(a), (b), (c), or (e), the Employment Term shall expire and
Executive’s employment hereunder shall terminate as of the end of the day
immediately preceding the commencement of a subsequent Renewal Term, and
Executive shall be entitled to receive the payments and benefits applicable to a
termination of Executive’s employment without Cause pursuant to Section 7(c) or
Section 7(e), as applicable. Except as set forth in this Section 7(d)(ii) and
for any rights to indemnification and claims for liability insurance coverage
under officer and director policies, Executive shall have no further rights to
any compensation or any other benefits under this Agreement.

 

6



--------------------------------------------------------------------------------

(e) Change in Control. Notwithstanding any provision contained herein, if
Executive’s employment is terminated by the Company without Cause (other than by
reason of death or Disability) or if Executive resigns for Good Reason, in
either case, within twenty-four (24) months following a Change in Control (as
defined in the 2007 Stock Incentive Plan for Key Employees of Energy Future
Holdings Corp. and its Affiliates), Executive shall be entitled to receive:

(i) the Accrued Rights;

(ii) provided Executive (x) does not violate the restrictions set forth in
Section 8 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against the Company and its Affiliates (excluding
claims for indemnification, claims for coverage under officer and director
policies, and claims as a stockholder of the Company), a lump sum payment equal
to three (3) times the sum of Executive’s annualized Base Salary and Executive’s
Target Award, payable as soon as practicable but no later than the earlier of:
(i) March 15 following the calendar year in which termination occurs or
(ii) ninety (90) days following termination;

(iii) provided Executive (x) does not violate the restrictions set forth in
Section 8 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against the Company and its Affiliates (excluding
claims for indemnification, claims for coverage under officer and director
policies, and claims as a stockholder of the Company), Executive, his spouse and
eligible dependents (to the extent covered immediately prior to such
termination) shall continue to be eligible to participate in all of the
Company’s group health plans on the same terms and conditions as active
employees of the Company until the earlier of (A) termination of the Severance
Period, to the extent that Executive was eligible to participate in such plans
immediately prior to the date of termination, or (B) until Executive is, or
becomes, eligible for comparable coverage (determined on a coverage by coverage
and benefit by benefit basis) under the group health plans of a subsequent
employer. If Executive continues to receive benefits pursuant to this
Section 7(e)(iii) when, in the absence of the benefits provided in this
Section 7(e)(iii) Executive would not be entitled to continuation coverage under
Code Section 4980B, Executive shall receive reimbursement for all medical
expenses no later than the end of the calendar year immediately following the
calendar year in which the applicable expenses were incurred. The health care
continuation coverage period under COBRA, Code Section 4980B, or any replacement
or successor provision of United States tax law, shall run concurrently with the
Severance Period; and

(iv) any additional benefits and compensation set forth in Exhibits I and II
attached hereto, subject to the terms and conditions thereof.

Following Executive’s termination of employment without Cause (other than by
reason of Executive’s death or Disability) or upon Executive’s resignation for
Good Reason, in either case, within twenty-four (24) months following a Change
in Control, except as set forth in this Section 7(e) and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

7



--------------------------------------------------------------------------------

(f) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other Party in accordance
with Section 9(j) hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice indicating the specific termination provision
in this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

(g) Code Section 4999.

(i) If, by reason of, or in connection with, any transaction that occurs after
the Original Effective Date, Executive would be subject to the imposition of the
excise tax imposed by Code Section 4999 related to Executive’s employment with
the Company, whether before or after termination of Executive’s employment, but
the imposition of such tax could be avoided by approval of shareholders
described in Code Section 280G(b)(5)(B), then Executive may ask the Company to
seek such approval, in which case the Company will use its reasonable best
efforts to cause such approval to be obtained and Executive will cooperate and
execute such waivers as may be necessary so that such approval avoids imposition
of any excise tax under Code Section 4999. If Executive fails to request that
the Company seek such approval, or if Executive does request that the Company
seek such approval, but fails to cooperate and execute such waivers as may be
necessary in the approval process, Section 7(g)(ii) shall not apply and
Executive shall not be entitled to any gross-up payment for any resulting tax
under Code Section 4999. If such approval, even if sought and obtained, would
not avoid imposition of the excise tax imposed under Code Section 4999, then the
provisions of Section 7(g)(ii) shall apply without any precedent obligation of
Executive to seek such approval.

(ii) Gross-Up Payment.

(A) In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any Affiliate, or one or
more trusts established by the Company or any Affiliate for the benefit of their
employees, to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, or
otherwise) (a “Payment”) is subject to the excise tax imposed by Code
Section 4999 or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any federal, state and local income taxes and employment taxes (and any interest
and penalties imposed with respect thereto) and the Excise Tax imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

 

8



--------------------------------------------------------------------------------

(B) All determinations required to be made under this Section 7(g)(ii),
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Deloitte & Touche LLP, Alvarez & Marsal, or such
other nationally recognized accounting firm as may be designated by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and Executive within ten (10) business days of the receipt
of notice from Executive that there has been a Payment, or such earlier time as
is requested by the Company; provided that for purposes of determining the
amount of any Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rates applicable to individuals in the calendar year
in which any such Gross-Up Payment is to be made and deemed to pay state and
local income taxes at the highest effective rates applicable to individuals in
the state or locality of Executive’s residence or place of employment in the
calendar year in which any such Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account limitations applicable to
individuals subject to federal income tax at the highest marginal rates. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 7(g)(ii), shall be
paid by the Company to Executive (or to the appropriate taxing authority on
Executive’s behalf) when due. If the Accounting Firm determines that no Excise
Tax is payable by Executive, it shall so indicate to Executive in writing. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive (subject to Section 7(g)(ii)(C)). As a result of the uncertainty in
the application of Code Section 4999, it is possible that the amount of the
Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf
of) Executive was lower than the amount actually due (“Underpayment”). In the
event that the Company exhausts its remedies pursuant to Section 7(g)(ii)(C) and
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has
occurred, and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive (but in any case no later than the calendar year
following the calendar year in which such tax was payable).

(C) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
any Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten (10) business days after Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which he gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall (i) give the Company any
information reasonably requested by the Company relating to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company, (iii) cooperate with the Company in
good faith in order to effectively contest such claim and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall

 

9



--------------------------------------------------------------------------------

indemnify and hold Executive harmless, on an after-tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 7(g)(ii)(C), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one (1) or
more appellate courts, as the Company shall determine; provided that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free
basis, and shall indemnify and hold Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; provided, further, that if Executive is
required to extend the statute of limitations to enable the Company to contest
such claim, Executive may limit this extension solely to such contested amount.
The Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(D) If, after the receipt by Executive of an amount paid or advanced by the
Company pursuant to this Section 7(g)(ii), Executive becomes entitled to receive
any refund with respect to a Gross-Up Payment, Executive shall (subject to the
Company’s complying with the requirements of Section 7(g)(ii)(C)) promptly pay
to the Company the amount of such refund received (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by Executive of an amount advanced by the Company pursuant to
Section 7(g)(ii)(C), a determination is made that Executive shall not be
entitled to any refund with respect to such claim, and the Company does not
notify Executive in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid, and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

(E) For the avoidance of doubt, all payments to or for the benefit of Executive
provided for in this Section 7(g)(ii) shall be made no later than the end of the
calendar year in which the applicable Excise Tax has become due, or if as a
result a tax audit or litigation, it is determined that no additional Excise Tax
has become due, the end of the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution.

 

10



--------------------------------------------------------------------------------

8. Restrictive Covenants.

(a) In consideration of the Company entering into this Agreement with Executive
and hereby promising and committing itself to provide Executive with
Confidential Information and/or specialized training after Executive executes
this Agreement, Executive shall not, directly or indirectly:

(i) at any time during or after the Employment Term, disclose any Confidential
Information pertaining to the business of the Company, the Sponsor Group, or any
of their respective Affiliates, except when required to perform his duties to
the Company or one of its Affiliates, or by law or judicial process, provided
that Executive gives the Company reasonable notice of any legal or judicial
proceeding requiring Executive to disclose Confidential Information and an
opportunity to challenge the disclosure of any such information, and Executive
agrees to provide such reasonable notice in writing to:

General Counsel

Energy Future Holdings Corp.

1601 Bryan Street, 41st Floor

Dallas, Texas 75201

(214) 812-5153 (facsimile);

(ii) at any time during the Employment Term and for a period of twenty-four
(24) months thereafter (the “Non-Compete Period”), directly or indirectly, act
as a proprietor, investor, director, officer, employee, substantial stockholder,
consultant, or partner in any Competing Business in Texas or any other
geographic area in which Texas Energy Future Holdings Limited Partnership, the
Company or any of their respective subsidiaries operates or conducts business;
or

(iii) at any time during the Employment Term and for a period of twenty-four
(24) months thereafter, directly or indirectly (A) solicit customers or clients
of the Company or any of its Affiliates to terminate their relationship with the
Company or any of its Affiliates or otherwise solicit such customers or clients
to compete with any business of the Company or any of its Affiliates, or
(B) solicit or offer employment to any person who is, or has been at any time
during the twelve (12) months immediately preceding the termination of
Executive’s employment, employed by the Company or any of its Affiliates;

provided that in each of (ii) and (iii) above, such restrictions shall not apply
with respect to any member of the Sponsor Group or any of its Affiliates that is
not engaged in any business that competes, directly or indirectly, with the
Company or any of its subsidiaries in any geographic area where they operate.
Notwithstanding the foregoing, for the purposes of this Section 8(a),
(A) Executive may, directly or indirectly own, solely as an investment,
securities of any Person engaged in the business of the Company or its
Affiliates that are publicly traded on a national or regional stock exchange or
quotation system or on the over-the-counter market if Executive (I) is not a
controlling person of, or a member of a group which controls, such Person and
(II) does not, directly or indirectly, own 5% or more of any class of securities
of such Person, and (B) Section 8(a)(ii) shall not be violated by reason of any
exercise of tag-along rights under the Sale Participation Agreement, by and
between the Company (and related parties) and Executive (the “Sale Participation
Agreement”) or Drag Transaction (as defined in the Sale Participation Agreement)
that may occur after the date hereof.

(b) Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the Parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be

 

11



--------------------------------------------------------------------------------

substituted for the stated period, scope or area. Because Executive’s services
are unique and because Executive has had access to Confidential Information, the
Parties hereto agree that money damages will be an inadequate remedy for any
breach of this Agreement. In the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce, or prevent any violations of, the provisions hereof (without the
posting of a bond or other security). Notwithstanding the foregoing, in the
event Executive breaches the covenants set forth in this Section 8, the
Company’s rights and remedies with respect Executive’s Options, Option Stock,
and Stock and payments related thereto, as those terms are defined in the
Management Stockholder’s Agreement, by and between the Company (and related
parties) and Executive (the “Management Stockholder’s Agreement”) shall be
limited to those set forth in Section 22(c) of the Management Stockholder’s
Agreement.

(c) For purposes of this Agreement, the terms listed below shall be defined as
follows:

(i) “Affiliate” shall mean with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person;
provided, however, for purposes of this Agreement, Texas Energy Future
Co-Invest, LP shall not be deemed to be an Affiliate of the Sponsor Group or any
member of the Sponsor Group.

(ii) “Competing Business” shall mean any business that directly or indirectly
competes, at the relevant determination date, with one or more of the businesses
of the Company or any of its Affiliates in any geographic area where Texas
Energy Future Holdings Limited Partnership, the Company, or any of their
respective subsidiaries operates.

(iii) “Confidential Information” shall mean information: (A) disclosed to or
known by Executive as a consequence of or through his employment with the
Company or any Affiliate; (B) not publicly available or not generally known
outside the Company or any Affiliate; and (C) that relates to the business
and/or development of the Company or any Affiliate. Any information that does
not meet each of the criteria listed above (in subsections (A) – (C)) shall not
constitute Confidential Information. By way of example, Confidential Information
shall include but not be limited to the following: all non-public information or
trade secrets of the Company, or any Affiliate that gives the Company or any
Affiliate a competitive business advantage or the opportunity of obtaining such
advantage, or disclosure of which might be detrimental to the interests of the
Company or any Affiliate; information regarding the Company’s or any Affiliate’s
business operations, such as financial and sales data (including budgets,
forecasts, and historical financial data), operational information, plans, and
strategies; business and marketing strategies and plans for various products and
services; rate and regulatory strategy and plans; information regarding
suppliers, consultants, employees, and contractors; technical information
concerning products, equipment, services, and processes; procurement procedures;
pricing and pricing techniques; information concerning past, current and
prospective customers, investors, and business affiliates; plans or strategies
for expansion or acquisitions; budgets; research; trading methodologies and
terms; communications information; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; electronic
databases; models; specifications; computer programs; contracts; bids or

 

12



--------------------------------------------------------------------------------

proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; payments or rates paid to
consultants or other service providers; and the Company’s or any Affiliate’s
files, physical or electronic documents, equipment, and proprietary data or
material in whatever form including all copies of all such materials. By way of
clarification (but not limitation), information that Executive conceived or
developed during his employment with the Company or an Affiliate or learned from
other employees or contractors of the Company or an Affiliate that meets the
definition of Confidential Information shall be treated as such.

(iv) “Person” shall mean “person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or
any successor thereto).

(v) “Restricted Group” shall mean, collectively the Company, its subsidiaries,
the members of the Sponsor Group and their respective Affiliates.

(vi) “Sponsor Group” shall mean Kohlberg Kravis Roberts & Co. L.P., TPG Capital
L.P., and Goldman, Sachs & Co.

9. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to conflicts of
laws principles thereof.

(b) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the entire understanding of the Parties with respect to the employment
of Executive by the Company and/or its Affiliates and supersedes all prior
agreements and understandings. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the Parties with respect to the
subject matter herein other than those expressly set forth herein.

(c) No Waiver. The failure of a Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
Party’s rights or deprive such Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an Affiliate or a
successor in interest to substantially all of the business operations of the
Company, provided that the assignee expressly assumes all obligations of the
Company under this Agreement and all other related agreements to which Executive
and the Company are parties. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such Affiliate
or successor person or entity.

 

13



--------------------------------------------------------------------------------

(f) Set Off; Mitigation. Except as otherwise provided in Section 9(o), the
obligations of the Company to pay Executive the amounts provided and to make the
arrangements provided hereunder shall not be subject to setoff, counterclaim or
recoupment of amounts owed by Executive to the Company and/or its Affiliates.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment and, except as
expressly provided herein, no amount payable hereunder shall be reduced by any
payments or benefits received from such subsequent employment.

(g) Compliance with Code Section 409A. Notwithstanding anything herein to the
contrary, if, at the time of Executive’s termination of employment, the Company
has securities that are publicly traded on an established securities market, and
Executive is a “specified employee” (as defined in Code Section 409A), and the
deferral of the commencement of any payments or benefits otherwise payable
pursuant to Section 7 is necessary in order to prevent any accelerated or
additional tax under Code Section 409A, then, to the extent permitted by Code
Section 409A, the Company will defer any such payments or benefits hereunder
(without any reduction in the payments or benefits ultimately paid or provided
to Executive) until the date that is six (6) months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Code Section 409A), provided that amounts which do not exceed the limits
set forth in Code Section 402(g)(1)(B) in the year of such termination shall be
payable immediately upon termination. Any payments or benefits deferred due to
such requirements will be paid in a lump sum to Executive at the end of such six
(6) month period. The Company shall consult with Executive in good faith
regarding the implementation of the provisions of this Section 9(g).

(h) Indemnity. The Company and its subsidiaries shall indemnify and hold
Executive harmless for all acts and omissions occurring during his employment or
service as a member of the board of directors or managers (as applicable) of any
of the Company and/or its subsidiaries, to the maximum extent provided under
each of the Company’s and such subsidiaries’ charter, certificate of formation,
limited partnership agreement, by-laws and applicable law. During the Employment
Term and for a term of six (6) years thereafter, the Company, or any successor
to the Company, the Company’s subsidiaries (to the extent not covered under the
terms of the Company’s insurance policy), and each of their respective
successors, shall purchase and maintain, at their own expense, directors’ and
officers’ liability insurance providing coverage for Executive in the same
amount as, and with terms no less favorable than, for members of their
respective boards of directors or managers (as applicable).

(i) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of Executive’s death before receiving all amounts and benefits due to him
hereunder, such amounts shall be payable to Executive’s estate or as otherwise
provided under applicable benefit plans or arrangements.

 

14



--------------------------------------------------------------------------------

(j) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three (3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either Party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to the Company:  

Energy Future Holdings Corp.

1601 Bryan Street, 41st Floor

Dallas, Texas 75201-3411

Attention: General Counsel

If to Executive:   The most recent address on file with the Company

(k) Executive Representation. Executive hereby represents to the Company that
his execution and delivery of this Agreement and performance of his duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any employment agreement, separation agreement or other agreement or policy
to which Executive is a party or otherwise bound.

(l) Captions; Section References. The captions included herein are for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. All references to sections of statutes, regulations or
rules shall be deemed to be references to any successor sections.

(m) Further Assurances. The Parties shall, with reasonable diligence, do all
things and provide all reasonable assurances as may be required to complete the
transactions contemplated by this Agreement, and each Party shall provide such
further documents or instruments required by the other Party as may be
reasonably necessary or desirable to give effect to this Agreement and carry out
its provisions.

(n) Cooperation. For a period of six (6) years after his termination, Executive
shall provide Executive’s reasonable cooperation in connection with any action
or proceeding (or any appeal from any action or proceeding) which relates to
events occurring during Executive’s employment hereunder, provided that the
Company and its Affiliates shall use reasonable efforts to avoid material
interference with Executive’s business or personal activities. The Company shall
pay all of Executive’s reasonable expenses incurred in connection with providing
such cooperation.

(o) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation. In addition, Executive expressly
authorizes and agrees that any amounts he owes in relation to any travel or
credit cards issued or sponsored by the Company, the energy conservation
program, the appliance purchase program, or salary, bonus, vacation or other
benefit overpayments, may be offset and deducted from any payments due to
Executive pursuant to this Agreement.

 

15



--------------------------------------------------------------------------------

(p) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(q) Amendments. This Agreement may not be altered, modified, or amended except
by written instrument signed by the Parties hereto.

(r) Return of Property. Executive agrees that if Executive’s employment with the
Company is terminated (for any reason), Executive shall not take with Executive,
but will leave with the Company, all computers, cell phones, access cards,
computer or electronic storage devices, any other Company property and all
Confidential Information, work product, records, files, electronic mail,
memoranda, reports, documents and other information that is the property of the
Company, in whatever form (including on computer disk or any electronic storage
device), and any copies thereof, or if such items are not on the premises of the
Company, Executive agrees to return such items immediately upon Executive’s
termination (regardless of the reason) or any time at the request of the
Company. Executive acknowledges that all such items are and remain the property
of the Company.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ENERGY FUTURE HOLDINGS CORP. By:  

/s/ Donald L. Evans

  Donald L. Evans   Chairman of the Board of Directors EXECUTIVE:

/s/ John Young

John Young

 

17



--------------------------------------------------------------------------------

Exhibit I

In addition to the benefits, perquisites and compensation set forth in the
Agreement, Executive shall be entitled to receive the benefits, perquisites and
compensation set forth in this Exhibit I, subject to the terms and conditions
set forth herein:

(a) Executive shall have the opportunity to earn the retention awards set forth
in this Exhibit I, collectively referred to herein as the “Retention Award”,
subject to the terms and conditions set forth herein:

(i) Executive shall earn a long-term cash bonus award equal to 100% of the
aggregate Annual Bonus amount actually earned by Executive in respect of fiscal
years 2009, 2010, and 2011 (the “First Retention Award”). The First Retention
Award earned by Executive shall be paid to Executive in a lump sum on
September 30, 2012; provided, that, subject to the provisions of sub-paragraph
(a)(v) of this Exhibit I, Executive is employed by the Company or an Affiliate
thereof on September 30, 2012.

(ii) Executive shall earn an additional long-term cash bonus award in an amount
between $750,000 and $1,500,000 determined by the Company’s performance as
indicated by the level of EFH Management EBITDA actually achieved for the fiscal
year ended December 31, 2011 relative to the EFH Management EBITDA threshold and
target amounts set by the Board for such fiscal year (the “Second Retention
Award”). For the achievement of the threshold level of EFH Management EBITDA in
respect of such year, Executive shall earn $750,000, for the achievement of at
least the target level of EFH Management EBITDA in respect of such year,
Executive shall earn $1,500,000 (the “Second Retention Target Award”), and for
the achievement of EFH Management EBITDA in between the threshold and target
levels in respect of such year, Executive shall earn an amount between $750,000
and $1,500,000 as determined by linear interpolation. The Second Retention
Award, if earned, shall be paid to Executive in two equal installments on
September 30, 2012 and September 30, 2013; provided, that, subject to the
provisions of sub-paragraph (a)(v) of this Exhibit I, Executive is employed by
the Company or an Affiliate thereof on the applicable payment date.

(iii) Executive shall earn an additional long-term cash bonus award in an amount
between $1,350,000 and $2,700,000 per fiscal year determined by the Company’s
performance as indicated by the level of EFH Management EBITDA actually achieved
for the fiscal years ended December 31, 2012, December 31, 2013, and
December 31, 2014 relative to the EFH Management EBITDA threshold and target
amounts set by the Board for each respective fiscal year (the “Third Retention
Award”). For the achievement of the threshold level of EFH Management EBITDA in
respect of any such year, Executive shall earn $1,350,000, for the achievement
of at least the target level of EFH Management EBITDA in respect of any such
year, Executive shall earn $2,700,000 (the “Third Retention Target Award”), and
for the achievement of EFH Management EBITDA in between the threshold and target
levels in respect of any such year, Executive shall earn an amount between
$1,350,000 and $2,700,000 as determined by linear interpolation. The Third
Retention Award, if earned, shall be paid to Executive in a lump sum on
March 13, 2015; provided, that, subject to the provisions of sub-paragraph
(a)(v) of this Exhibit I, Executive is employed by the Company or an Affiliate
thereof on March 13, 2015.

 

Exhibit I-1



--------------------------------------------------------------------------------

(iv) The process followed by the O&C Committee in establishing the EFH
Management EBITDA threshold and target amounts for purposes of the Second
Retention Award and the Third Retention Award shall be consistent with the O&C
Committee’s prior practice.

(v) In the event Executive’s employment is terminated pursuant to Section 7(b),
7(c), 7(d)(ii), or 7(e) hereof, in any case, prior to the payment date of an
applicable Retention Award, Executive shall be entitled to receive the Retention
Award, or a portion thereof, that Executive would otherwise have been entitled
to receive pursuant to sub-paragraphs (a)(i), (a)(ii), and (a)(iii) of this
Exhibit I, calculated as set forth below (the sum of such amounts referred to
herein as the “Pro-Rata Retention Award”), with such Pro-Rata Retention Award
payable to Executive as soon as practical but no later than the earlier of:
(a) March 15 following the calendar year in which termination occurs or
(b) ninety (90) days following termination; provided, that, in the case of a
termination of employment pursuant to Section 7(c), 7(d)(ii), or 7(e), Executive
(x) does not violate the restrictions set forth in Section 8 of this Agreement
and (y) executes, delivers and does not revoke a general release of claims
against the Company and its Affiliates (excluding claims for indemnification,
claims for coverage under officer and director policies, and claims as a
stockholder of the Company).

(A) with respect to the First Retention Award, (x) 100% of the aggregate Annual
Bonus amount(s) actually earned by Executive in respect of any applicable fiscal
year completed prior to the date of Executive’s termination, plus (y) if the
termination occurs prior to January 1, 2012, 100% of the Pro-Rata Bonus amount
calculated pursuant to Section 7(b)(i)(B) above (for avoidance of doubt, the
First Retention Award payment shall not be based on any Annual Bonus or Pro-Rata
Bonus earned by or paid to Executive with respect to fiscal year 2012); plus

(B) with respect to the Second Retention Award, (x) if the termination occurs
prior to January 1, 2012, a portion of the Second Retention Award to be
determined by multiplying the Second Retention Target Award by a fraction, the
numerator of which is the number of days during which Executive was employed by
the Company or an Affiliate thereof in the fiscal year of Executive’s
termination, and the denominator of which is 365, or (y) if the termination
occurs on or after January 1, 2012, the actual earned amount of the Second
Retention Award; plus

(C) with respect to the Third Retention Award, (x) if the termination occurs
prior to January 1, 2015, a portion of the Third Retention Award equal to
(1) the amount that would have been payable under sub-paragraph (a)(iii) of this
Exhibit I for any completed fiscal year, plus (2) a portion of the Third
Retention Award to be determined by multiplying the Third Retention Target Award
for the year of Executive’s termination by a fraction, the numerator of which is
the number of days during which Executive was employed by the Company or an
Affiliate thereof in the fiscal year of Executive’s termination, and the
denominator of which is 365, or (y) if the termination occurs on or after
January 1, 2015, the actual earned amount of the Third Retention Award.

(vi) Notwithstanding any provision of this Exhibit I to the contrary, in the
event of a Change in Control, Executive’s entitlement to the Retention Awards
shall be

 

Exhibit I-2



--------------------------------------------------------------------------------

determined without regard to the achievement of EFH Management EBITDA in respect
of the fiscal year in which such Change in Control occurs and any subsequent
year, and the amount earned by Executive shall be determined as if target level
of EFH Management EBITDA were achieved for any such year, but to the extent the
Retention Award is attributable to any prior fiscal year, actual EFH Management
EBITDA for such prior year shall be used.

(vii) To assure payment of the Company’s obligations under sub-paragraphs
(a)(ii) and (a)(iii) above, the Company shall obtain the issuance of an
Irrevocable Standby Letter of Credit (the “LOC”) for the benefit of Executive
from a bank (the “Issuer”) on the following terms:

(A) The LOC shall be in the amount of $9,600,000.

(B) The LOC shall expire on                    .

(C) The LOC shall not be transferable.

(D) Partial and multiple draws shall be permitted under the LOC. [Information
Omitted]

(viii) The LOC shall be issued in the form attached hereto as Exhibit I(A) as
soon as administratively feasible after the date of this Agreement.

(ix) Any amount paid under the LOC to the United States Treasury in respect of
the Company’s tax account shall be credited as withheld income and payroll taxes
with respect to Executive, and the Company shall properly report such amount on
IRS Form W-2 issued to Executive for the applicable tax year.

(x) For purposes hereof, “EFH Management EBITDA” shall mean Energy Future
Holdings Corp. consolidated EBITDA; where:

(A) “EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization plus transaction, management and/or similar fees paid to the
Sponsor Group and/or its Affiliates, together with such adjustments as the O&C
Committee shall determine appropriate in its discretion after good faith
consultation with the Chief Executive Officer and/or Chief Financial Officer.
Such adjustments will be consistent with those included in the definition of
EBITDA in the Energy Future Holdings Corp. Indenture related to its 10.000%
Senior Secured Notes due 2020, as such indenture is in effect on the Effective
Date, to the extent considered appropriate for management compensation purposes,
which will include but are not limited to, adjustments to reflect unrealized
mark-to-market valuations of hedging instruments; fees and expenses relating to
the Company’s receivables financing facilities; the amortization of nuclear fuel
costs; and any effects of adjustments in the financial statements resulting from
the application of purchase accounting; but which for clarification will not
include, without limitation, adjustments to reflect unrealized cost savings and
planned and unplanned outages. In any event and notwithstanding anything herein
to the contrary, the O&C Committee shall have the discretion to make any further
adjustments to the calculation of EBITDA as it deems fair and appropriate after
good faith consultation with the Chief Executive Officer and/or Chief Financial
Officer.

 

Exhibit I-3



--------------------------------------------------------------------------------

(B) The O&C Committee shall, fairly and appropriately, following the O&C
Committee’s good faith consultation with the Chief Executive Officer and/or
Chief Financial Officer, adjust the calculation of EBITDA to reflect the
following: acquisitions, divestitures, any change required by GAAP relating to
share-based compensation or for other changes in GAAP promulgated by accounting
standard setters that, in each case, the O&C Committee in good faith determines
require adjustment of EBITDA. The O&C Committee’s determination of such
adjustment shall be based on the effect of such event on the Company’s
consolidated financial statements.

(b) As soon as administratively practicable following the February O&C Committee
meeting in each of 2011, 2012, and 2013, provided Executive remains continuously
employed by the Company or an Affiliate thereof through each applicable grant
date, Executive shall be entitled to receive on each such date, a grant of
1,500,000 restricted stock units under the 2007 Stock Incentive Plan for Key
Employees of Energy Future Holdings Corp. and its Affiliates and the Restricted
Stock Unit Agreement, in such form and substance as attached hereto as Exhibit
I(B), to be entered into by and between the Company and Executive with respect
to each annual grant. In the event of a Change in Control prior to any
applicable grant date, the restricted stock units that would have been granted
under this sub-paragraph (b) of this Exhibit I shall be issued and shall be
vested immediately prior to the effective date of the Change in Control. The
rights and obligations of Executive and the Company shall be governed by the
2007 Stock Incentive Plan for Key Employees of Energy Future Holdings Corp. and
its Affiliates and the Restricted Stock Unit Agreement entered into incident to
each such grant.

 

Exhibit I-4



--------------------------------------------------------------------------------

Exhibit I(A)

DATE:                    

IRREVOCABLE STANDBY

LETTER OF CREDIT NO.            

BENEFICIARY:

[EXECUTIVE NAME]

[ADDRESS]

[CITY, STATE ZIP]

FACSIMILE NUMBER [    ]

APPLICANT:

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC

FOR THE ACCOUNT OF [NAME OF EMPLOYER]

1601 BRYAN STREET, 44TH FLOOR

DALLAS, TX 75201-3411

FACSIMILE NUMBER [    ]

AMOUNT: $[5,000,000]

EXPIRY DATE:                    

LADIES AND GENTLEMEN:

BY ORDER OF OUR CLIENT, TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC FOR THE
ACCOUNT OF [NAME OF EMPLOYER] (THE “ACCOUNT PARTY”), WE HEREBY ESTABLISH OUR
IRREVOCABLE STANDBY LETTER OF CREDIT NO.                    (THIS “LETTER OF
CREDIT”) IN YOUR FAVOR FOR DRAWINGS NOT TO EXCEED THE AGGREGATE SUM OF [FIVE
MILLION] U.S. DOLLARS ([$5,000,000]), EFFECTIVE IMMEDIATELY. THIS LETTER OF
CREDIT IS ISSUED, PRESENTABLE AND PAYABLE AT THE OFFICE OF OUR SERVICER,
CITICORP NORTH AMERICA, INC., 3800 CITIBANK CENTER, BUILDING B, 3RD FLOOR,
TAMPA, FL 33610, AND, SUBJECT TO THE FURTHER TERMS HEREOF, EXPIRES WITH OUR
CLOSE OF BUSINESS ON                    .

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE TO YOU AGAINST YOUR SIGHT
DRAFT(S), DRAWN ON US, PURPORTEDLY SIGNED BY YOU (OR YOUR SUCCESSOR(S) OR
HEIR(S) AT LAW), AND OTHERWISE IN THE FORM ATTACHED HERETO AS EXHIBIT A,
APPROPRIATELY COMPLETED.

FUNDS UNDER THIS LETTER OF CREDIT WILL BE AVAILABLE FOR DRAWING IN ACCORDANCE
WITH THE FOLLOWING SCHEDULE; HOWEVER, IN NO EVENT SHALL THE TOTAL AMOUNT OF ALL
PAYMENTS MADE UNDER THIS LETTER OF CREDIT EXCEED THE AMOUNT OF $[5,000,000.00]:

 

Availability Periods

 

Amount Available in U.S. Dollars

[                                         ]   [                    ]

FOR THE AVOIDANCE OF DOUBT, ANY UNUTILIZED AMOUNT IN ANY GIVEN AVAILABILITY
PERIOD WILL BE CUMULATIVELY ADDED TO THE AMOUNT AVAILABLE IN THE IMMEDIATELY
SUCCEEDING AVAILABILITY PERIOD.

 

Exhibit I(A)-1



--------------------------------------------------------------------------------

FURTHERMORE, THE MAXIMUM AGGREGATE AMOUNT THAT MAY BE DRAWN BY YOU DURING THE
TERM OF THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY REDUCED BY THE AGGREGATE
AMOUNT OF ANY PRIOR PAYMENTS MADE UNDER THIS LETTER OF CREDIT.

PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED HEREUNDER. THIS LETTER OF CREDIT
SHALL AUTOMATICALLY TERMINATE AFTER PAYMENT OF ANY DRAW MADE UNDER STATEMENT
(B) IN THE FORM OF SIGHT DRAFT ATTACHED HERETO AS EXHIBIT A.

THIS LETTER OF CREDIT IS NOT TRANSFERABLE.

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN STRICT COMPLIANCE
WITH THE TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN AND
PRESENTED FOR PAYMENT ON OR BEFORE THE EXPIRY DATE OF THIS LETTER OF CREDIT. WE
SHALL EFFECT PAYMENT THREE BUSINESS DAYS AFTER OUR RECEIPT OF DOCUMENTS IN
STRICT CONFORMITY WITH THE TERMS OF THIS LETTER OF CREDIT. AS USED HEREIN
“BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN A SATURDAY OR SUNDAY OR A DAY ON
WHICH BANKING INSTITUTIONS IN NEW YORK CITY ARE AUTHORIZED OR REQUIRED TO CLOSE
BY LAW.

PAYMENT OF DRAWINGS MADE HEREUNDER SHALL BE MADE IN TWO PARTS, BY WIRE TRANSFER,
PURSUANT TO THE FOLLOWING WIRE INSTRUCTIONS:

 

  •  

SIXTY PERCENT (60%) OF EACH SUCH DRAWING SHALL BE PAYABLE PURSUANT TO
BENEFICIARY’S (OR HIS SUCCESSOR(S) OR HEIR(S) AT LAW) WRITTEN WIRE INSTRUCTIONS
SET FORTH IN THE APPROPRIATELY COMPLETED AND PRESENTED SIGHT DRAFT(S), AND

 

  •  

FORTY PERCENT (40%) OF EACH SUCH DRAWING (FOR PURPOSES OF APPLICABLE PAYROLL AND
INCOME TAX WITHHOLDING) SHALL BE PAYABLE TO:

ABA REFERENCE #: 091036164

Name of Bank Depository: US TREAS SINGLE TX

Employer’s TIN: [INSERT EIN]

Name Control: [FIRST 4 LETTERS OF EMPLOYER’S NAME]

Employer’s Full Name: [INSERT NAME OF EMPLOYER]

Tax Type: 94105

Tax Year: [insert 2 digit tax year]

Tax Month: [insert 03, 06, 09, or 12 for calendar quarter in which Drawing
occurs]

THIS LETTER OF CREDIT IS SUBJECTED TO AND GOVERNED BY LAWS OF THE STATE OF NEW
YORK AND THE 2007 REVISION OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS OF THE INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 600). IN THE
EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF NEW YORK WILL CONTROL.

SHOULD YOU HAVE OCCASION TO COMMUNICATE WITH US REGARDING THIS LETTER OF CREDIT,
KINDLY DIRECT YOUR COMMUNICATIONS TO THE ATTENTION OF OUR LETTER OF CREDIT
DEPARTMENT, 3800 CITIBANK CENTER, BUILDING B, 3RD FLOOR, TAMPA, FL 33610, MAKING
SPECIFIC REFERENCE TO OUR LETTER OF CREDIT NO.                    .

 

Exhibit I(A)-2



--------------------------------------------------------------------------------

EXHIBIT A TO

LETTER OF CREDIT NO.                    

FORM OF SIGHT DRAFT

VIA OVERNIGHT MAIL

            , 20    

CITIBANK, N.A.

C/O CITICORP NORTH AMERICA, INC., AS SERVICER

3800 CITIBANK CENTER, BUILDING B

3RD FLOOR

TAMPA, FLORIDA 33610

ATTENTION: LETTER OF CREDIT DEPT.

RE: LETTER OF CREDIT NO.                    

[STATE ONE OF THE FOLLOWING [(A) OR (B):

(A) I HEREBY CERTIFY THAT (1) I AM ENTITLED TO DRAW ON IRREVOCABLE STANDBY
LETTER OF CREDIT NO.                     UNDER THE PROVISIONS OF THE AMENDED AND
RESTATED EMPLOYMENT AGREEMENT DATED AS OF                     (THE “EMPLOYMENT
AGREEMENT”), BETWEEN [NAME OF EMPLOYER] (“[ABBREVIATED NAME]”) AND ME, (2) THE
FULL AMOUNT EARNED BY AND PAYABLE TO ME UNDER THE RETENTION AWARD AS OF
                    IS $            , WHICH AMOUNT IS CONSISTENT WITH, AND NOT
IN EXCESS OF, THE AMOUNT EARNED BY AND CURRENTLY PAYABLE TO ME UNDER THE
RETENTION AWARD, AND (3) I REMAIN EMPLOYED BY [ABBREVIATED NAME], THE ACCOUNT
PARTY (AS DEFINED IN IRREVOCABLE STANDBY LETTER OF CREDIT
NO.                     ) OR AN AFFILIATE OF [ABBREVIATED NAME] AND/OR THE
ACCOUNT PARTY AS OF THE DATE OF THIS DRAW AND I AM ENTITLED TO THE FULL AMOUNT
EARNED AND PAYABLE. I HEREBY ACKNOWLEDGE THAT ANY AMOUNT OF THIS DRAW THAT IS
PAID TO ME AND LATER DETERMINED TO BE IN EXCESS OF THE AMOUNT ACTUALLY EARNED BY
AND PAYABLE TO ME UNDER THE RETENTION AWARD SHALL CREATE A CAUSE OF ACTION IN
FAVOR OF [ABBREVIATED NAME], THE ACCOUNT PARTY AND/OR AN AFFILIATE OF
[ABBREVIATED NAME] OR THE ACCOUNT PARTY TO RECOVER THE EXCESS PAYMENT.

OR

(B) I HEREBY CERTIFY THAT (1) I AM ENTITLED TO DRAW ON IRREVOCABLE STANDBY
LETTER OF CREDIT NO.                     UNDER THE PROVISIONS OF THE AMENDED AND
RESTATED EMPLOYMENT AGREEMENT DATED AS OF                     (THE “EMPLOYMENT
AGREEMENT”), BETWEEN [NAME OF EMPLOYER] (“[ABBREVIATED NAME]”) AND ME, (2) THE
FULL AMOUNT EARNED BY AND PAYABLE TO ME UNDER THE RETENTION AWARD AS OF
                    IS $            , WHICH AMOUNT IS CONSISTENT WITH, AND NOT
IN EXCESS OF, THE AMOUNT EARNED BY AND CURRENTLY PAYABLE TO ME UNDER THE
RETENTION AWARD, AND (3) MY EMPLOYMENT WAS TERMINATED PURSUANT TO SECTION 7(b),
7(c), 7(d)(ii), or 7(e) OF THE EMPLOYMENT AGREEMENT PRIOR TO THE DATE OF THIS
DRAW AND I AM ENTITLED TO EITHER THE FULL AMOUNT EARNED OR A PRO-RATED AMOUNT
(PURSUANT TO SUB-PARAGRAPH (a)(v) OF EXHIBIT I TO THE EMPLOYMENT AGREEMENT). I
HEREBY ACKNOWLEDGE THAT ANY AMOUNT OF THIS DRAW THAT IS PAID TO ME AND LATER
DETERMINED TO BE IN EXCESS OF THE AMOUNT ACTUALLY EARNED BY AND PAYABLE TO ME
UNDER THE RETENTION AWARD SHALL CREATE A CAUSE OF ACTION IN FAVOR OF
[ABBREVIATED NAME], THE ACCOUNT PARTY AND/OR AN AFFILIATE OF [ABBREVIATED NAME]
OR THE ACCOUNT PARTY TO RECOVER THE EXCESS PAYMENT.]

 

Exhibit I(A)-3



--------------------------------------------------------------------------------

YOU ARE HEREBY INSTRUCTED TO REMIT THE PAYMENT OF $            IN TWO PARTS, BY
WIRE TRANSFER, PURSUANT TO THE FOLLOWING WIRE INSTRUCTIONS:

 

  •  

SIXTY PERCENT (60%) OF SUCH AMOUNT, OR $            , SHALL BE PAYABLE TO

Account Name: [INSERT]

Account #: [INSERT]

ABA REFERENCE #: [INSERT]

Name of Bank Depository: [INSERT]

 

  •  

FORTY PERCENT (40%) OF EACH SUCH DRAWING (FOR PURPOSES OF APPLICABLE PAYROLL AND
INCOME TAX WITHHOLDING) SHALL BE PAYABLE TO:

ABA Reference #: 091036164

Name of Bank Depository: US TREAS SINGLE TX

Employer’s TIN: [INSERT EIN]

Name Control: [FIRST 4 LETTERS OF EMPLOYER’S NAME]

Employer’s Full Name: [INSERT NAME OF EMPLOYER]

Tax Type: 94105

Tax Year: [insert 2 digit tax year]

Tax Month: [insert 03, 06, 09, or 12 for calendar quarter in which Drawing
occurs]

[IF STATEMENT B ABOVE IS UTILIZED INCLUDE THE FOLLOWING STATEMENT] [THE
UNDERSIGNED HEREBY ACKNOWLEDGES THAT IRREVOCABLE STANDBY LETTER OF CREDIT
NO.                    SHALL AUTOMATICALLY TERMINATE AFTER SUCH PAYMENT IS DULY
MADE].

 

By:  

 

  [BENEFICIARY] OR   [BENEFICIARY’S SUCCESSOR(S) OR HEIR(S) AT LAW]

 

Exhibit I(A)-4



--------------------------------------------------------------------------------

Exhibit I(B)

2007 STOCK INCENTIVE PLAN FOR KEY EMPLOYEES OF

ENERGY FUTURE HOLDINGS CORP. AND ITS AFFILIATES

RESTRICTED STOCK UNIT AGREEMENT

 

To: [Name]    Date of Grant: [Date]    Number of Shares: [#]

This Agreement is made and entered into as of the Date of Grant set forth above
by and between Energy Future Holdings Corp., a Texas corporation (the
“Company”), and you;

WHEREAS, the Company adopted the 2007 Stock Incentive Plan for Key Employees of
Energy Future Holdings Corp. and its Affiliates, as it may be amended from time
to time (the “Plan”) under which the Company is authorized to grant restricted
stock units to certain employees, directors and other service providers of the
Company or a Subsidiary;

WHEREAS, a “Restricted Stock Unit” shall represent your right to receive one
share of common stock of the Company (the “Stock”) upon the lapse of the
restrictions on your award, plus the additional rights to receive dividend
equivalents (“Dividend Equivalent Right,” or “DER”), in accordance with the
terms and conditions set forth herein and in the Plan (the “Award”);

WHEREAS, a copy of the Plan has been made available to you and shall be deemed a
part of this Restricted Stock Unit Agreement (“Agreement”) as if fully set forth
herein; and

WHEREAS, you desire to accept the Award made pursuant to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, you and the Company
agree as follows:

1. The Grant. Subject to the conditions set forth below, the Company hereby
grants you, effective as of the Date of Grant set forth above, an award
consisting of [#] Restricted Stock Units (subject to any adjustment made to this
Award pursuant to Section 8 of the Plan in connection with a stock split,
spin-off, recapitalization or other transaction that affects the Company’s
equity securities). To the extent that any provision of this Agreement conflicts
with the expressly applicable terms of the Plan, you acknowledge and agree that
those terms of the Plan shall control and, if necessary, the applicable terms of
this Agreement shall be deemed amended so as to carry out the purpose and intent
of the Plan. Terms that have their initial letter capitalized, but that are not
otherwise defined in this Agreement shall have the meanings given to them in the
Plan.

2. No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a holder of Stock
prior to the date shares of Stock are issued to you in settlement of the Award.
Your rights with respect to the Restricted Stock Units shall remain forfeitable
at all times prior to the date on which rights become vested and the
restrictions with respect to the Restricted Stock Units lapse in accordance with
Section 6 or 7, as the case may be.

 

Exhibit I(B)-1



--------------------------------------------------------------------------------

3. Dividend Equivalent Rights. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, you hold Restricted Stock Units granted pursuant to this
Agreement that have not been settled, the Company shall create a bookkeeping
account that will track, (a) to the extent the dividend paid to stockholders
generally was a cash dividend, the cash value you would have been entitled to
receive as if you had been the holder of record of the number of shares of Stock
related to the Restricted Stock Units that have not been settled as of the
record date, or (b) to the extent the dividend paid to stockholders generally
was paid in the form of property, the property you would have been entitled to
receive as if you had been the holder of record of the number of shares of Stock
related to the Restricted Stock Units that have not been settled as of the
record date. All DER amounts credited to your bookkeeping account pursuant to
this Section 3, if any, shall be deemed converted into shares of Stock on the
date that the Restricted Stock Units vest (based on the Fair Market Value (as
such term is defined in the Management Stockholder’s Agreement) of Stock on such
date and rounded down to the nearest whole share of Stock) and paid to you in
the form of additional shares of Stock on the date that the underlying
Restricted Stock Units associated with such DER amounts are settled pursuant to
Section 5 below. In the event that the Restricted Stock Units are forfeited to
the Company without settlement to you, you will also forfeit any associated DER
amounts. No interest will be payable with respect to DER amounts credited to
your bookkeeping account, if any, that represent cash dividends. Property, if
any, deemed credited to DER bookkeeping accounts representing dividends paid in
property will be deemed invested in such property until the DER amounts are
deemed converted to shares of Stock pursuant to this Section 3. The bookkeeping
accounts, if any, created to track DER amounts are phantom accounts and the
Company is under no obligation to set aside cash or property with respect to any
DER amounts. Valuations made pursuant to this Section 3 (including any valuation
of property deemed credited to a bookkeeping account) will be made by the
Committee, or its designee, in its sole discretion and such valuation will be
final and binding.

4. Restrictions; Forfeiture. The Restricted Stock Units are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated until
these restrictions are removed or expire as contemplated in Section 6 or 7 of
this Agreement and Stock is issued to you as described in Section 5 of this
Agreement. The Restricted Stock Units are also subject to forfeiture to the
Company (the “Forfeiture Restrictions”) pursuant to Section 7 of this Agreement.

5. Issuance of Stock.

(a) No shares of Stock shall be issued to you prior to the date on which the
Restricted Stock Units vest and the restrictions, including the Forfeiture
Restrictions, with respect to the Restricted Stock Units lapse, in accordance
with Section 6 or 7. After the Restricted Stock Units vest pursuant to Section 6
or 7, as applicable, the Company shall, subject to any conditions described in
subsection (b) below, promptly and within 30 days of such vesting date, cause to
be issued Stock registered in your name in payment of such vested Restricted
Stock Units upon receipt by the Company of any required tax withholding. Such
issuance shall be made as soon as administratively practicable, but may be
delayed, in the sole discretion of the Committee, if required by applicable
securities law; provided, that, in no event shall the issuance of Stock be made
later than March 15th of the year following the year of vesting, or as otherwise
may be permitted under Treasury Regulation § 1.409A-1(b)(4)(ii). The Company
shall evidence

 

Exhibit I(B)-2



--------------------------------------------------------------------------------

the Stock to be issued in payment of such vested Restricted Stock Units in the
manner it deems appropriate. The value of any fractional Restricted Stock Units
shall be rounded down at the time Stock is issued to you in connection with the
Restricted Stock Units. No fractional shares of Stock, nor the cash value of any
fractional shares of Stock, will be issuable or payable to you pursuant to this
Agreement. The value of such shares of Stock shall not bear any interest owing
to the passage of time. Neither this Section 5 nor any action taken pursuant to
or in accordance with this Section 5 shall be construed to create a trust or a
funded or secured obligation of any kind.

(b) You hereby acknowledge that by accepting this Award, the issuance of Stock
pursuant to the settlement of your Restricted Stock Units pursuant to this
Agreement shall be subject to all the terms and conditions of any Management
Stockholder’s Agreement and Sale Participation Agreement previously executed by
you, as such forms may be modified under the terms of such agreements; provided,
however, that if you have not previously executed a Management Stockholder’s
Agreement and/or a Sale Participation Agreement with the Company, you agree
that, prior to the Company’s issuance of Stock to you pursuant to this
Agreement, you will execute such documents in the form required by the Company.
All Stock issued to you pursuant to this Agreement will (a) constitute “Stock”
(as such term is defined in the Management Stockholder’s Agreement) for all
purposes under the Management Stockholder’s Agreement, and (b) be treated as
“Common Stock” underlying “Options” (as such terms are defined in the Sale
Participation Agreement) for all purposes under the Sale Participation
Agreement.

(c) The shares of Stock deliverable upon vesting of the Restricted Stock Units,
may be either previously authorized but unissued shares or issued shares, which
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable.

6. Expiration of Restrictions and Risk of Forfeiture. Unless otherwise provided
in Section 7 below, the restrictions on the Restricted Stock Units granted
pursuant to this Agreement, including the Forfeiture Restrictions, will expire
on September 30, 2014, and shares of Stock that are nonforfeitable and
transferable will be issued to you in payment of your vested Restricted Stock
Units as set forth in Section 5, provided that you remain in the continuous
employ of, or a service provider to, the Company or its Subsidiaries until
September 30, 2014.

7. Termination of Services or Change in Control Events.

(a) Termination of Employment Other Than without Cause, for Good Reason, or Due
to Death or Disability. In the event your service relationship with the Company
or any of its Subsidiaries is terminated for any reason other than by the
Company or any of its Subsidiaries without Cause, by your voluntary resignation
for Good Reason, or due to your death or Disability (“Cause”, “Good Reason”, and
“Disability” as defined in your employment agreement with the Company or any of
its Subsidiaries then in effect at the time of your termination of employment)
prior to September 30, 2014, then those Restricted Stock Units for which the
restrictions have not lapsed as of the date of your termination shall become
null and void and those Restricted Stock Units shall be forfeited to the
Company.

 

Exhibit I(B)-3



--------------------------------------------------------------------------------

(b) Termination of Employment without Cause, for Good Reason, or Due to Death or
Disability. In the event your service relationship with the Company or any of
its Subsidiaries is terminated by the Company or any of its Subsidiaries without
Cause, by your voluntary resignation for Good Reason, or due to your death or
Disability prior to September 30, 2014, a portion of the Restricted Stock Units
shall vest and all Forfeiture Restrictions shall lapse with respect to such
Restricted Stock Units on the effective date of your termination of employment.
The portion of the Restricted Stock Units that shall become vested upon your
termination of employment shall be determined by multiplying the number of
Restricted Stock Units set forth in Section 1 by a fraction, the numerator of
which is the number of days you were employed by the Company or any of its
Subsidiaries from [February    , 20    ] through the effective date of your
termination of employment, and the denominator of which is the number of days
between [February     , 20    ] and September 30, 2014; all remaining Restricted
Stock Units shall become null and void and shall be forfeited to the Company
upon your termination of employment. The Restricted Stock Units that become
vested pursuant to this Section 7(b) will be settled in accordance with
Section 5 above.

(c) Change in Control. In the event that the Company undergoes a Change in
Control (as defined in the Plan) prior to September 30, 2014, the Restricted
Stock Units shall vest and all Forfeiture Restrictions shall lapse on the
effective date of such a Change in Control, provided that you have remained in
the continuous employ of, or a service provider to, the Company or its
Subsidiaries from the Date of Grant until the effective date of the Change in
Control. Upon a Change in Control, your Restricted Stock Units will be settled
in accordance with Section 5 above.

8. Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will not be considered as having terminated employment with the Company;
however, your rights to the Restricted Stock Units during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.

9. Payment of Taxes. It shall be a condition of the obligations of the Company
upon delivery of the Stock pursuant to Section 5 above that you pay to the
Company such amount as may be requested by the Company for the purpose of
satisfying any liability for any federal, state or local income or other taxes
required by law to be withheld with respect to such Stock. The Company may, in
its sole discretion, and you hereby authorize the Company to take such actions
as may be necessary, in the opinion of the Company’s counsel (including, without
limitation, withholding Stock otherwise deliverable to you hereunder through a
net settlement and/or withholding amounts from any compensation or other amount
owing to you from the Company), to satisfy the obligations for payment of the
minimum amount of any such taxes. Notwithstanding the foregoing provisions of
this Section 9, you may, at your election, be permitted to elect to use Stock
otherwise deliverable to you hereunder, having an equivalent Fair Market Value
(as such term is defined in the Management Stockholder’s Agreement) to the
payment that would otherwise be made by you to the Company pursuant to the
foregoing provisions of this Section 9, to satisfy such obligations. You are
hereby advised to seek your own tax counsel regarding the taxation of the
Restricted Stock Units made hereunder.

 

Exhibit I(B)-4



--------------------------------------------------------------------------------

10. Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Stock may then be listed. No Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), is, at the time of issuance, in effect with respect to such
shares or (a) in the opinion of legal counsel to the Company, such shares may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. YOU ARE CAUTIONED THAT ISSUANCE
OF STOCK UPON THE VESTING OF RESTRICTED STOCK UNITS GRANTED PURSUANT TO THIS
AGREEMENT MAY NOT OCCUR UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Award will relieve the
Company of any liability in respect of the failure to issue such shares as to
which such requisite authority has not been obtained. As a condition to any
issuance hereunder, the Company may require you to satisfy any qualifications
that may be necessary or appropriate to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect to
such compliance as may be requested by the Company. From time to time, the Board
and appropriate officers of the Company are authorized to take the actions
necessary and appropriate to file required documents with governmental
authorities, stock exchanges, and other appropriate Persons to make shares of
Stock available for issuance.

11. Lock-Up Period. You hereby agree that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any registration of the offering of any securities of the Company under
the Securities Act, you will not sell or otherwise transfer any Stock acquired
hereunder or other securities of the Company during the 180 day period (or such
other period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company) (the “Market Standoff Period”) following
the effective date of a registration statement of the Company filed under the
Securities Act. The Company may impose stop-transfer instructions with respect
to securities subject to the foregoing restrictions until the end of such Market
Standoff Period.

12. Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Sections 5(b), 10 and 11 of this
Agreement on all certificates representing shares issued with respect to this
Award.

13. Right of the Company and Subsidiaries to Terminate Services. Nothing in this
Agreement confers upon you the right to continue in the employ of or to perform
services for the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time.

14. Furnish Information. You agree to furnish to the Company all information
reasonably requested by the Company to enable it to comply with any reporting or
other requirements imposed upon the Company by or under any applicable statute
or regulation with respect to the transactions contemplated by this Agreement.

 

Exhibit I(B)-5



--------------------------------------------------------------------------------

15. No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Stock Units
granted hereunder.

16. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

17. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

18. Company Records. Records of the Company or its Subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.

19. Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

20. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

21. Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax, legal and financial advisors.
In the event any breach of this promise comes to the attention of the Company,
it shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to you and as a factor weighing against
the advisability of granting any such future award to you.

22. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

23. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

Exhibit I(B)-6



--------------------------------------------------------------------------------

24. Company Action. Any action required of the Company under this Agreement
shall be by resolution of the Board or the Committee or by a person or entity
authorized to act by resolution of the Board.

25. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

26. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.

27. Consent to Texas Jurisdiction and Venue. You hereby consent and agree that
state courts located in Dallas County, Texas and the United States District
Court for the Northern District of Texas (Dallas Division) each shall have
personal jurisdiction and proper venue with respect to any dispute between you
and the Company arising in connection with the Restricted Stock Units, the Plan,
or this Agreement. In any such dispute, each of you and the Company agree not to
raise, and do hereby expressly waive, any objection or defense to such
jurisdiction as an inconvenient forum.

28. Amendment. This Agreement may be amended in accordance with the terms of the
Plan.

29. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

[Remainder of page intentionally left blank]

 

Exhibit I(B)-7



--------------------------------------------------------------------------------

In Witness Whereof, this Agreement has been executed and delivered by the
parties hereto.

 

ENERGY FUTURE HOLDINGS CORP.

By:  

 

Its:  

 

 

GRANTEE

 

Name:  

 

Address:  

 

 

 

Exhibit I(B)-8



--------------------------------------------------------------------------------

Exhibit II

In addition to the benefits, perquisites and compensation set forth in the
Agreement, Executive shall be entitled to receive the benefits, perquisites and
compensation set forth in this Exhibit II, subject to the terms and conditions
set forth herein:

(a) Service Crediting. For purposes of eligibility to receive retiree medical
benefits under any retiree medical benefit plan or program of the Company or its
Affiliates, Executive shall be deemed eligible for such benefits upon retirement
at any time after reaching age 55, so long as Executive has completed five
(5) years of service with the Company and its Affiliates following January 31,
2008; provided that in all other respects Executive shall be subject to the
terms and conditions of any such retiree medical plan (including with respect to
any requirement for employee contributions).

(b) Life Insurance. During the Employment Term, the Company shall maintain in
effect, at the Company’s cost, a ten (10) year term life insurance policy on the
life of Executive in the amount of $10,000,000, payable to such beneficiary as
designated by Executive. If Executive terminates employment prior to the
expiration of the ten (10) year term of such policy, he may continue to maintain
the policy at his own expense or the policy may be allowed to lapse.

(c) Annuity Benefit. Provided Executive remains continuously employed by the
Company through December 31, 2014, the Company shall purchase on Executive’s
behalf, as soon as administratively feasible, but in no event later than
March 15, 2015, a single premium annuity contract from an insurance company
acceptable to Executive, providing an annual annuity commencing on such date
thereafter and payable in such form (e.g., life annuity, term certain and life
annuity or joint and survivor annuity) as specified by Executive (the “Annuity
Contract”). The Annuity Contract shall provide the specified annuity in the
amount which may be provided by a single premium of the net amount remaining
after withholding all applicable income and payroll taxes, from a non-periodic
payment of $3,000,000. If, prior to December 31, 2014, Executive has been
terminated without Cause by the Company, resigns for Good Reason, or terminates
employment due to death or Disability, Executive (or his personal
representative, as the case may be) shall be entitled to such Annuity Contract
as soon as administratively practicable following Executive’s termination of
employment, but in no event later than March 15th of the year following such
termination of employment. If Executive is terminated by the Company for Cause
or resigns without Good Reason prior to December 31, 2014, he shall forfeit his
right to the Annuity Contract.

(d) Additional Cooperation. Notwithstanding anything in Section 9(n) to the
contrary, (i) Executive and the Company shall coordinate with Executive’s
schedule so as to minimize the extent to which any cooperation obligation under
Section 9(n) interferes with Executive’s other business activities, and (ii) the
Company shall pay Executive’s travel expenses (transportation, lodging, meals,
etc.) in a level of comfort comparable to that enjoyed while employed hereunder
and reasonable attorneys’ fees of counsel selected by him, incurred in order to
satisfy Executive’s obligations under Section 9(n).

 

Exhibit II-1